Title: From George Washington to John Marshall, 15 August 1788
From: Washington, George
To: Marshall, John



Sir,
Mount Vernon August 15th 1788

Your letter of the 10th Ulto to Doctr Stuart enclosing a Summons for L. Washington &c. did not come to my hand till lass Night.
I am at a loss what step to take in this matter, and should be glad of your advice. Luther Martin is the Attorney Genl of Maryland and lives in Baltimore. Elizabeth and Sarah Cresap I have always understood live with one Jacobs who Married there Mother, and is said to be a resident of Hampshire County; but two or three summons having been already Sent to the Sheriff thereof and no return of them made, the presumption I think is that there must have been either a Miscarriage—or that these Daughters of Michl Cresap are not residents of that County—Possibly they are Married, and living in Maryland where their Father did.

I should be glad to know whether, the issuing of the Patent, if the summons now sent is not executed and returned, or good reason assigned for the non execution is merely an Officis actor—will be in consequence of application from the heirs of Michael Cresap or any person in their behalf and who? My reason for it is, I have been informed and I believe from good authy that Jacobs was so well convinced of the legality and equity of my Title as to declare he should cease all further prosecution of the claim in behalf of the Childrin to whom I have heard he was guardian—This however may not be true—nor may it be the case with Mr Martin. The dismission of the Caveat will not invalidate my title to the land but may involve me in a more letigeous and expensive prosecution, or defence of it—and on this principle it was that Mr Randolph advised the Caveat. Under this relation of the Matter I shall be very glad to hear from you—with very great esteem and regard I am—Sir, Yrs &ca

Go. Washington

